Appellant was convicted of murder in the first degree, and his punishment assessed at death.
There are only two assignments of error in the record, both involving the same question, to wit, the refusal of the court to charge on murder in the second degree. We have examined the record very carefully, and do not find that the evidence, required a charge on any grade of homicide less than murder in the first degree. The confessions of the defendant clearly show a case of assassination. Aside from the confessions, the evidence is purely circumstantial; but it points unmistakably to a deliberate and cold-blooded murder, which had been premeditated some time before its commission. Deceased was the father of the appellant, and, because of his refusal to allow his son (defendant) to attend a party in the neighborhood on the night of the homicide, he carried out a plan to kill his father, which he had repeatedly threatened. On the night of the homicide, his stepmother was away from the premises, attending the funeral of her mother, and no one was left at home except the father and son. They were sleeping in separate rooms. Near midnight, defendant crept from his bed, procured a pistol, which he had prepared, went to the room in which his father was sleeping, and, without warning, shot him, then hied to a neighbor's, and, doubtless in pursuance of his preconceived plan, stated that some one else had come to the house and shot his father while they were asleep. This statement was not only shown by circumstantial evidence of the most cogent character to be false, but was also stamped as a falsehood by appellant's own subsequent confession. Under the evidence, there was nothing less than murder in the first degree, and the court did not err in refusing to give the requested charge. The judgment is affirmed.
Affirmed.
HURT, Presiding Judge, absent. *Page 534